Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (hereinafter the “Agreement”) is
entered into by and between DORMAN PRODUCTS, INC., a Pennsylvania corporation
(the “Company”) and MICHAEL GINNETTI (“Employee”).

WHEREAS, the Company and Employee have mutually decided to terminate the
employment of the Employee with an effective date of August 30, 2019, subject to
the conditions set forth herein; and

WHEREAS, Employee and the Company desire to amicably resolve all issues relating
to their employment relationship and the end of that relationship.

NOW, THEREFORE, in consideration of the mutual promises and obligations
contained herein, it is agreed as follows:

1.    Effective Date. The effective date of Employee’s cessation of employment
with the Company will be August 30, 2019 (the “Effective Date”). As of such
date, Employee will be permanently separated from employment with the Company.
As of the Effective Date, Employee hereby resigns as an officer of the Company
and from any other positions held by Employee in the Company and the Company’s
subsidiaries.

2.    Consideration. For and in consideration of the execution of this Agreement
by Employee, Employee shall be entitled to the following severance benefits:

(i)     The Company shall continue to pay Employee’s base salary in effect on
the Effective Date for fifty-two (52) weeks following the Effective Date in
accordance with the usual payroll practices of the Company; and

(ii)    if Employee validly elects to receive continuation coverage under the
Company’s group health plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), the Company shall (a) reimburse Employee
for the applicable premium payable for such coverage for the period beginning on
September 1, 2019 and ending on February 28, 2020, or (b) pay the applicable
premium for such coverage for the period beginning on September 1, 2019 and
ending on February 28, 2020. Such reimbursement, if any, shall be paid to
Employee on the first payroll date of the Company of each month.

3.    Waiver of Other Consideration from Employer. Employee acknowledges that
the consideration set forth in Paragraph 2, above, is sufficient, good and
valuable consideration for the promises set forth in this Agreement. Employee
and the Company agree that Employee is not entitled to any pay or other benefits
from the Company other than those set forth in Paragraph 2, above, and Employee
hereby waives any claims to same. Without limiting the generality of the
foregoing, Employee shall not be entitled to any unpaid annual performance bonus
with respect to the 2019 fiscal year of the Company or any prior fiscal year of
the Company. The treatment of any outstanding equity incentive awards held by
Employee as of the Effective Date in connection with Employee’s cessation of
employment shall be determined pursuant to the terms and conditions of the
equity incentive plans and award agreements pursuant to which such equity
incentive awards were granted. The Company agrees not to contest Employee’s
entitlement, if any, to state unemployment benefits.



--------------------------------------------------------------------------------

4.    General Release

(a)    In consideration for the undertakings of the Company set forth herein,
and intending to be legally bound, Employee does hereby RELEASE, REMISE, AND
FOREVER DISCHARGE the Company and its past, present and future affiliates,
parent and subsidiary companies, and their respective past and present
shareholders, officers, directors, attorneys, employees, agents and
representatives, and all of their respective successors and assigns (hereinafter
referred to collectively as “RELEASEES”), jointly and severally, of and from any
and all claims, causes of action, demands, rights, obligations, suits,
liabilities, damages, costs, attorney’s fees, expenses, debts, dues,
compensation and agreements, of any type or kind, whether in law or in equity
(collectively “Claims”), which Employee ever had, now has, or hereafter may
have, or which Employee’s heirs, executors or administrators hereafter may have,
by reason of any matter, cause, or thing whatsoever from the beginning of time
until the execution date of this Agreement, and particularly, but without
limitation of the foregoing general terms, any Claims concerning or relating in
any way to Employee’s employment relationship with the Company, the termination
of Employee’s employment relationship with the Company, or Employee’s wages,
pay, salary, vacation, overtime, bonuses and/or commissions including, but not
limited to, any Claims which have been asserted, could have been asserted, or
could be asserted now or in the future against the RELEASEES arising under any
federal, state or other governmental statute, regulation or ordinance, including
without limitation, the following statutes and laws, all as amended through the
date of execution of this Agreement: the Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq., (the “ADEA”), Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000e et seq., (“Title VII”), the Americans with Disabilities
Act, 42 U.S.C. § 12101 et seq. (the “ADA”), the Employee Retirement Income
Security Act of 1974, 29 U.S.C. § 1001 et seq., (“ERISA”), the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq. (the “FMLA”), the Pennsylvania Human
Relations Act, 43 P.S. § 951 et seq., and any other law, local, state or
federal, pertaining to employment or the relationship between employer and
employee.

(b)    Employee acknowledges, understands and agrees that as a result of the
General Release in Paragraph 4(a), Employee is giving up all Claims that
Employee may have had concerning Employee’s employment with the Company up to
and including the date of this Agreement including all of the Claims which are
released pursuant to Paragraph 4(a). Further, Employee acknowledges, understands
and agrees that, to the maximum extent permitted by law, as a result of the
General Release in Paragraph 4(a), Employee is giving up the right to any
monetary damages or awards from the Company or other personal relief (including
injunctive relief and reinstatement) with respect to any Claims which are
released pursuant to Paragraph 4(a).

5.    Exceptions to the General Release.

(a)    The General Release in Paragraph 4(a), above, does not apply to: (i) any
Claims for vested benefits under any Company retirement, 401(k), profit sharing
or other deferred compensation plan; (ii) any Claims to require the Company to
honor its commitments set forth in this Agreement or to interpret this
Agreement; (iii) any Claims that arise after Employee has signed this Agreement;
(iv) any rights Employee has to indemnification, including advancement of
expenses, by the Company under the Company’s Articles of Incorporation and
By-laws, as amended; and (v) any Claims for unemployment compensation benefits,
workers compensation benefits or any other Claims that cannot be waived by a
general release, including, without limitation, the right to contact or file a
charge with any federal, state or local government agency, including, but not
limited to filing a discrimination or other charge with the Equal Employment
Opportunity Commission (EEOC) or comparable state agency (provided, however,
that Employee is giving up the right to any monetary damages or awards from the
Company or other personal relief arising from such charges, as set forth in
Paragraph 4(b), above to the maximum extent permitted by law).

(b)    Nothing in this Agreement is intended to or shall be interpreted to
restrict or otherwise interfere with Employee’s right to contact, cooperate with
or provide information to any governmental agency, or restrict or interfere with
Employee’s obligation to testify truthfully in any tribunal.



--------------------------------------------------------------------------------

6.    No Verbal Agreements. Employee acknowledges that neither the Company nor
any of its respective agents, representatives, employees, or attorneys, have
made any representations to Employee concerning the terms or effects of this
Agreement other than those contained herein. Employee understands and agrees
that the sole agreement as between Employee and Company is as set forth in this
Agreement.

7.    No Obligation to Re-Hire. Employee agrees and recognizes that neither the
Company nor any of its subsidiaries or affiliates shall have any obligation,
contractual or otherwise, to hire, rehire, or re-employ Employee in the future.

8.    No Waiver of Certain Claims Arising After the Date of this Agreement.
Employee understands that this Agreement does not waive rights or claims arising
under the Age Discrimination in Employment Act of 1967 which may first arise
after the date this Agreement is signed.

9.    Multiple Counterparts. This Agreement can be executed in separate
counterparts, each of which shall constitute an original and all of which shall
be deemed a single document. All signatures need not be on the same copy. The
Parties agree that faxed or PDF signatures shall be the equivalent of original
signatures.

10.    Employee Certifications and Acknowledgments; Time Periods to Review,
Consider and Revoke.

Employee hereby certifies and acknowledges that:

a.    I have read the terms of this Agreement and I understand its terms and
effects, including the fact that I have agreed to RELEASE AND FOREVER DISCHARGE
the Company and the RELEASEES from any and all claims that I may have against
them including, but not limited to, claims for age discrimination;

b.    I have signed this Agreement voluntarily and knowingly in exchange for the
consideration provided to me in the Agreement;

c.    I acknowledge that I would not otherwise be entitled to said consideration
and I acknowledge that the consideration provided to me as a result of signing
this Agreement is adequate and satisfactory;

d.    I have been advised through this document that the signing of this
Agreement does not waive rights or claims that may first arise after the date
the Agreement is executed;

e.    Through this Agreement, I have been advised to consult with an attorney
concerning this Agreement prior to signing this Agreement;

f.    I have been informed that I have the right to consider this Agreement for
a period of up to twenty-one (21) days from receipt thereof, that I am allowed
to sign this Agreement prior to the end of the said 21-day period, and I have
signed on the date indicated below after concluding that this Agreement is
satisfactory to me;

g.    I also understand that for seven (7) days after signing this Agreement, I
have the right to revoke and withdraw from this Agreement (the “Revocation
Period”), and that, if I do not exercise my right to withdraw from this
Agreement within seven (7) days, the Agreement becomes final and forever binding
on the eighth (8th) day following the signing of this Agreement; and



--------------------------------------------------------------------------------

h.    I further understand that this Agreement shall not be effective until
after the Revocation Period has expired without my having revoked this
Agreement. In order to revoke this Agreement, I must send a letter stating same.
The letter must be sent via Certified Mail, Return Receipt Requested, to:

Chief Human Resources Officer

Dorman Products, Inc.

3400 East Walnut Street

Colmar, PA 18915

The letter must be post-marked within seven (7) days of the date of my execution
of this Agreement. If the seventh day is a Sunday or federal holiday, then the
letter must be post marked on the following business day. If I revoke this
Agreement on a timely basis, I will not be eligible for the payment and any
other consideration set forth in Paragraph 2, above.

i.    The Parties to this Agreement acknowledge that they understand this
Agreement, and sign it upon the advice of their counsel, freely and voluntarily,
without any coercion, duress or other undue influence.

11.    Controlling Law and Venue. This Agreement shall in all respects be
interpreted, enforced, and governed under the laws of the Commonwealth of
Pennsylvania, without regard to its conflict of laws rules. Any action initiated
concerning this Agreement shall be brought only in the federal or state courts
located within the Commonwealth of Pennsylvania.

12.    Restrictive Covenants; Protected Activities; Etc.

(a)    Restrictive Covenants.

(i)    Affirmation of Obligations. Employee acknowledges that Employee is bound
by the terms of the Agreement Relating to Non-competition and Confidentiality of
Company and Customer Information dated May 26, 2011 that Employee previously
entered into with the Company or with an affiliated company and hereby
re-affirms all obligations thereunder.

(ii)    Protected Activities. Nothing in this Agreement shall prohibit or impede
Employee from communicating, cooperating or filing a complaint with any U.S.
federal, state or local governmental or law enforcement branch, agency or entity
(collectively, a “Governmental Entity”) with respect to possible violations of
any U.S. federal, state or local law or regulation, or otherwise making
disclosures to any Governmental Entity, in each case, that are protected under
the whistleblower provisions of any such law or regulation; provided, that in
each case such communications and disclosures are consistent with applicable
law. Employee understands and acknowledges that an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (1) in confidence to a federal, state,
or local government official or to an attorney solely for the purpose of
reporting or investigating a suspected violation of law, or (2) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Employee understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal; and does not disclose
the trade secret, except pursuant to court order. Except as otherwise provided
in this paragraph or under applicable law, under no circumstance is Employee
authorized to disclose any information covered by the Company’s attorney-client
privilege or attorney work product, or the Company’s trade secrets, without the
prior written consent of the Company. Employee does not need the prior
authorization of (or to give notice to) any member of the Company or its
affiliates regarding any communication, disclosure, or activity described in
this paragraph.



--------------------------------------------------------------------------------

(iii)    Non-Disparagement. Employee agrees that Employee will not in any way
disparage or make negative, disparaging, or derogatory comments or statements,
whether written or unwritten, about the Company, its employees, officers,
directors, or shareholders, or its reputation or products and services.

(b)    Certification of Return of All Company Property. In addition, Employee
hereby agrees that Employee will promptly return (or, if already returned,
Employee hereby certifies that Employee has returned) all property belonging to
the Company (in the condition noted below) and agree that until Employee does
so, Company has no obligations pursuant to Paragraph 2 of this Agreement. As
used herein, the term “property” includes all physical property belonging to the
Company (for example, documents of any type or kind, computers, credit cards,
access tags, badges, etc.), as well as all data and electronic files belonging
to the Company or its affiliates or their respective businesses. Employee also
hereby agrees that he will return all such property in “as is” condition and
will not delete any files belonging to the Company or its affiliates and will
not erase or “wipe” any hard drives of any data of any type or kind belonging to
the Company or its affiliates. If the return of such data and electronic files
is not practicable or if copies remain in Employee’s possession, custody or
control, or on his personal devices after the return of such data and electronic
files to the Company, then Employee hereby certifies that he has destroyed or
deleted same, or will destroy or delete same promptly following the termination
of Employee’s employment. Employee understands, acknowledges and agrees that
Company has the right to ask for separate written certifications regarding
compliance with this paragraph.

13.    Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Employee on
account of non-compliance with Section 409A.

14.    Miscellaneous. The invalidity, non-applicability, or unenforceability of
any term or provision of this Agreement shall not impair or affect the remainder
of this Agreement, and should any term or condition of this Agreement be found
to be invalid or unenforceable, such invalid or unenforceable term or condition
shall be treated as having been deleted from this Agreement, and a valid and
enforceable term or condition shall be substituted in its place which term or
condition shall have as close to the same meaning and intent as the deleted term
or condition, and all remaining terms and conditions shall remain valid and
enforceable. Paragraph headings are for convenience only and shall not be
afforded any substantive meaning. Employee agrees that Employee has had a full
and fair opportunity to have this Agreement reviewed by the counsel of his
choosing, that this Agreement is the subject to arms-length negotiation, that
both parties have played a role in the drafting of this Agreement, and that no
presumptions shall apply against Employer with respect to the drafting of this
Agreement. All payments hereunder are subject to applicable withholding taxes.



--------------------------------------------------------------------------------

15.    Cooperation. Employee agrees to make himself reasonably available to and
cooperate with the Company and its attorneys with respect to any business issues
or legal proceedings that the Company believes, in its sole discretion, may be
in any way related to his employment with the Company or to matters in which he
was involved or has knowledge. Such cooperation encompasses Employee’s
assistance with matters preliminary to the instigation of any legal proceedings
and assistance during and throughout any litigation, administrative, or legal
proceeding, including, but not limited to, participating in any fact-finding
efforts or investigation, speaking with the Company’s attorneys, testifying in
depositions, testifying at hearings or at trial, and assisting with any
post-litigation matter or appeal. Nothing in this Paragraph should be construed
as suggesting or implying in any way that Employee should testify untruthfully.
The Company shall make reasonable efforts to minimize disruption of the Employee
’s other business activities. The Company will reimburse Employee for the
reasonable expenses, if any, for travel, or other direct costs (including,
without limitation, pre-approved legal fees, such approval not to be
unreasonably withheld or delayed) incurred by Employee associated with that
cooperation.

16.    Amendments. Any amendment or modification of this Agreement must be
expressed in a writing signed by both parties or else such amendment or
modification shall not be effective. The parties agree that the failure of a
Party to strictly enforce any term or condition of this Agreement shall not be
deemed to be a waiver of the right of such Party to subsequently strictly
enforce any term or condition of this Agreement.

17.    No Admission of Wrongdoing. Neither the offering nor acceptance of this
Agreement is intended or shall be construed as an admission that either Employee
or any of the Releasees has violated any federal, state or local law or
regulation or has committed any wrong against any other party to this Agreement.

18.    Successors and Assigns; Third Party Beneficiaries. This Agreement, and
all portions hereof, shall inure to the benefit of and be binding upon Employee
and Employee’s heirs, administrators, representatives, executors, successors,
beneficiaries, and assigns (only as agreed to by Company), and shall also inure
to the benefit of the Company’s successors and assigns. The Releasees are
intended third party beneficiaries of this Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties or
their authorized representatives have executed this Agreement on the date(s)
noted below.

DORMAN PRODUCTS, INC.

 

By:   

/s/ David Hession

                         Date: 9/18/2019 Name:    David Hession     Title:   
Senior Vice President and        Chief Financial Officer    

/s/ Thomas Knoblauch

    Date: 9/18/2019 Witness    

/s/ Michael Ginnetti

    Date: 9/18/2019 MICHAEL GINNETTI    

/s/ Steve Dassing

    Date: 9/18/2019 Witness    